                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

BRIAN E. DUKE,                                   )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               )          NO. 1:20-cv-00065
                                                 )
MEGAN TAYLOR, et al.,                            )          JUDGE CAMPBELL
                                                 )          MAGISTRATE JUDGE HOLMES
     Defendants.                                 )

                                            ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

80), which was filed on May 25, 2021. Through the Report and Recommendation, the Magistrate

Judge recommends that Plaintiff’s motion for a preliminary injunction (Doc. No. 75) be denied.

Although the Report and Recommendation advised the parties that any objections must be filed

within 14 days of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, Plaintiff’s motion for a preliminary injunction (Doc. No. 75)

is DENIED.

         It is so ORDERED.

                                                     ________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE
